Ellison, J.
It will be noticed that plaintiff was not a resident of this state during his ownership of the land, nor was he at the time of defendant’s entry, nor had he ever been in the personal occupancy thereof.
The principal question presented is, whether one who has never had any actual possession of property, save such as he had through his tenants and agents, may maintain an action of forcible entry and detainer under section 2419, Revised Statutes, against one who enters thereon and takes actual possession thereof against his will % We answer the question in the affirmative.
The action of the court in giving and refusing instructions was in keeping with the line of decisions in this state on our forcible entry and detainer statute. The question as to whether Mrs. Fisk was in possession of the strip in controversy, as plaintiff’s tenant, at the time of the forcible entry, so as to bar plaintiff’s action, was properly submitted to the jury.
The judgment is affirmed.
Smith, P. J., concurs. Gill, J., not sitting.